CM£ \\b-. 0S-CA-OI3&                              JAN 05 2015    § 0P

  THE SUftTE DP ~Eyp&          Abel Acosta, Clerk $££iltoikiftL APfeflLS


                   'MftTtail ft*. EtfTEMSlQU OP TiME TO FlL£ ?DR


       ^      MOU). ^dfcbdttftWU tCTTtoUER. m Pis ^ KhDTO^ Pc* w4
**>«*. ft m       *f tws wrmou, }ni« s^ ^e ^                      ife tai*^
                                       I.


nans flPife fl^ffi fifj^agnt ^^Btiaa^^

 "Re (m urns tenia) om flftw.i4.3hn,                                '
                                    IE.
 ^e tew Deidube w* a*» the pen™ *_ te&no« ^e, B
  &&UEST.


                                                               FILED IN
                                                       COURT OF CRIMINAL APPFa; c
                                                             JAN 12 2015

                                                          Abel Acosta, Clerk
                               'JflL


VaH&MDT irtFOWlEft CFlfte bEQSod DF-tfte CGlifcr kf A$ft&£ IK flfrfcmiiB to CfcSE
mmL?-Ute^iD,-3tort.- sn /lb. Louise Pearekk ten
 CfiUfcrOf d£!ML ;fttfc«J3
 ?,& fort U30t

 tou,7* m/i




          E**s toe to itf to J6 bng iwa, ^ MM tf m-
l "•»£ ft iCTto to bBtaMlAW toflU. ftflffi fl(£ Tft f^ UJfTtt TW£ »s
* TSB Cfc MQ KikE, IT TB Tfe 4TrtMT7£W Of TJfe flttier.
       *J*t Ort-TE-SW -Ms t^TK MBHUN tl TO mffTlHZ MM& suuai




                                                   "£fl& DfflitMErtrof admit just^t